Exhibit 10.6

EXECUTION COPY


FIRST AMENDMENT TO
AMENDED AND RESTATED STRIP COVERAGE LIQUIDITY
AND SECURTIY AGREEMENT
This FIRST AMENDMENT TO AMENDED AND RESTATED STRIP COVERAGE LIQUIDITY AND
SECURITY AGREEMENT (this “Amendment”) dated as of June 30, 2014 (the “Amendment
Effective Date”), is entered into between ASSURED GUARANTY MUNICIPAL CORP.
(f/k/a Financial Security Assurance Inc.), a New York corporation (“FSA” or the
“Borrower”), and DEXIA CRÉDIT LOCAL S.A., a French share company licensed as a
bank under French law, acting through its New York branch (“DCL” or the
“Lender”).
W I T N E S S E T H:
WHEREAS, the Borrower and the Lender are party to an Amended and Restated Strip
Coverage Liquidity and Security Agreement dated as of July 1, 2009 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), pursuant to which the Borrower has requested the Lender,
and the Lender has agreed, to extend credit to the Borrower, subject to the
terms and conditions thereof; and
WHEREAS, the Borrower and the Lender desire to implement certain amendments to
the Credit Agreement including, among others¸ to (i) eliminate certain mandatory
reductions of the Commitment, (ii) advance the Commitment Termination Date and
(iii) reduce (during certain periods) the Commitment Commission Percentage, each
subject to the terms and conditions of this Amendment;
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Definitions. Unless otherwise specifically defined herein, each capitalized
term shall have the meaning given to such term in the Credit Agreement. Unless
otherwise indicated, any reference to a “section” is a reference to a section in
the Credit Agreement.
2.    Ratification. Except as amended hereby, the Credit Agreement shall
continue in full force and effect in accordance with the provisions thereof as
in existence on the date hereof. On and after the effectiveness hereof, any
reference to the Credit Agreement (or any schedule or exhibit thereto) in any
document related to the Credit Agreement (including, without limitation, the
Note) shall mean the Credit Agreement (or any schedule or exhibit thereto), as
amended hereby and as it may be further amended from time to time.
3.    Reduction of the Commitment Amount. Notwithstanding the five Business
Days’ notice and minimum dollar requirements of Section 3.02 of the Credit
Agreement, the Borrower hereby requests, and the Lender hereby agrees, that, as
of July 1, 2014, the Commitment Amount shall be reduced to $495,000,000 in
accordance with Section 3.02 of the Credit Agreement.

[First Amendment to Strip Liquidity Agreement]    



--------------------------------------------------------------------------------






4.    Amendment to the Credit Agreement. The Credit Agreement is hereby amended
as follows:
(a)    Section 1.01 is hereby further amended by deleting the definition of
“Commitment Termination Date” in its entirety and replacing it with the
following:
‘“Commitment Termination Date’ shall mean the earliest of (a) the date a
Borrower Change of Control occurs, (b) the date the Commitment Amount is reduced
to zero in accordance with Section 3.02 or 10 and (c) June 30, 2024.”
(b)    Section 1.01 is hereby further amended by adding the following definition
of “Consolidated Net Worth Deficiency” in appropriate alphabetical order:
‘“Consolidated Net Worth Deficiency’ shall mean that the Borrower’s Consolidated
Net Worth as of the fifth anniversary of the Financial Cutoff Date is less than
the sum of (a) the Base Consolidated Net Worth plus (b) the Supplemental
Consolidated Net Worth Amount as of the Initial Supplemental Calculation Date.”
(c)    Section 2.01 is hereby amended by deleting the first and second sentences
thereof in their entirety and replacing them with the following:
“Subject to and upon the terms and conditions set forth herein, the Lender
agrees, at any time and from time to time prior to, but excluding, the
Commitment Termination Date, upon request of the Borrower, to make loans in
Dollars to the Borrower to finance payment of Strip Policy Claims (any such loan
made in Dollars by the Lender to the Borrower with respect to a Strip Policy
Claim, a “Loan” and all Loans made by the Lender, the “Loans”), which Loans are
to be repaid and may be prepaid in accordance with the provisions hereof;
provided that the aggregate principal amount of Loans outstanding under this
Agreement as of any date shall at no time exceed the Commitment Amount as of
such date and shall be subject to the limitation set forth in the following
sentence, and no individual Borrowing shall exceed that amount stated in the
notice of claim delivered to the Borrower under the related Strip Policy (the
“Notice of Claim”). Notwithstanding anything to the contrary contained herein,
amounts borrowed under this Section 2.01 may not be reborrowed.”
(d)    Section 3.01(a) is hereby amended by deleting the third sentence thereof
in its entirety and replacing it with the following:
“For purposes hereof, the “Commitment Commission Percentage” shall mean either
(a) during any period when the Borrower’s Ratings are not below Baa2 by Moody’s,
not below BBB by S&P and not below BBB by Fitch, 0.20% per annum or (b) during
all other periods, 1.00% per annum.”
(e)    Section 3.03 is hereby amended by deleting it in its entirety and
replacing it with the following:

[First Amendment to Strip Liquidity Agreement]    2

--------------------------------------------------------------------------------






“3.03 Mandatory Reduction of Commitments. (a) [Intentionally omitted.]
(b)    [Intentionally omitted.]
(c)    The Commitment of the Lender to make a Loan shall terminate in its
entirety on the Commitment Termination Date.
(d)    [Intentionally omitted.]”
(f)    Section 8.01(a) is hereby amended by deleting it in its entirety and
replacing it with the following:
“(a) Quarterly Financial Statements.  (1) Within 60 days after the close of the
first three quarterly accounting periods in each fiscal year of the Borrower,
the consolidated balance sheet of the Borrower as at the end of such quarterly
accounting period and the related consolidated statements of income and changes
in shareholders’ equity for the elapsed portion of the fiscal year ended with
the last day of such quarterly accounting period, in each case without
accompanying footnotes and setting forth figures for prior periods as and to the
extent then required by GAAP, all of which shall be prepared in accordance with
GAAP and shall be certified by the Treasurer, Chief Financial Officer or Chief
Accounting Officer of the Borrower, subject to normal year-end audit
adjustments, and (2) within 90 days after the close of the first three quarterly
accounting periods in each fiscal year of the Borrower, the consolidated balance
sheet of the Borrower as at the end of such quarterly accounting period and the
related consolidated statements of income and changes in shareholders’ equity
for the elapsed portion of the fiscal year ended with the last day of such
quarterly accounting period, in each case with accompanying footnotes and
setting forth figures for prior periods as and to the extent then required by
GAAP, all of which shall be prepared in accordance with GAAP and shall be
certified by the Treasurer, Chief Financial Officer or Chief Accounting Officer
of the Borrower, subject to normal year-end audit adjustments.”
(g)    Section 8.08 is hereby amended by deleting it in its entirety and
replacing it with the following:
“8.08    Strip Policies. The Borrower shall (i) use its commercially reasonable
efforts to avoid the termination of any lease covered by a Strip Policy unless
such termination is accompanied by cancellation without payment of the related
Strip Policy (which efforts shall not include covering the obligations
referenced in such Strip Policy), (ii) to the extent the Borrower has received
such information in writing, promptly provide the Lender all non-confidential
and non-privileged information concerning the Strip Policies as reasonably
requested by the Lender, (iii) not amend any Strip Policy without the prior
written consent of the Lender (which consent shall not be unreasonably withheld
or delayed) and (iv) promptly provide the Lender with a list of all early
terminations of a Strip Policy of which the Borrower is aware (and

[First Amendment to Strip Liquidity Agreement]    3

--------------------------------------------------------------------------------






which have not been previously notified to Lender) as may from time to time be
reasonably requested by the Lender, but not more frequently than quarterly.”
(h)    Section 9.04 is hereby amended by deleting it in its entirety and
replacing it with the following:
“9.04    Minimum Net Worth. The Borrower will not permit its Consolidated Net
Worth as of the end of any fiscal quarter to be less than (x) for any such
quarter-end prior to the fifth anniversary of the Financial Cutoff Date, the
Base Consolidated Net Worth and (y) for any such quarter-end from and after the
fifth anniversary of the Financial Cutoff Date, the sum of (a) the Base
Consolidated Net Worth plus (b) (i) the Supplemental Consolidated Net Worth
Amount as of the most recent Subsequent Supplemental Calculation Date, in the
event that there is no Consolidated Net Worth Deficiency as of the fifth
anniversary of the Financial Cutoff Date or (ii) $0, in the event that there is
a Consolidated Net Worth Deficiency as of the fifth anniversary of the Financial
Cutoff Date.”
(i)    Section 13.07 is hereby amended by deleting it in its entirety and
replacing it with the following:
“13.07    Governing Law; Submission to Jurisdiction; Venue. THIS AGREEMENT SHALL
BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK AND CHOICE OF LAW PROVISION OF THE UCC). Each of the parties hereto hereby
irrevocably submits to the exclusive jurisdiction, subject matter jurisdiction
and venue of any U.S. federal or state court located in The City of New York or
with appellate jurisdiction thereto for the purpose of any suit, action,
proceeding or judgment arising out of or relating to this Agreement. Each of the
parties hereto hereby consents to the laying of venue in any such suit, action
or proceeding in New York County, New York, and hereby irrevocably waives any
claim that any such suit, action or proceeding brought in such a court has been
brought in an inconvenient forum and agrees not to plead or claim the same. Any
process in any such action shall be duly served if mailed by registered mail,
postage prepaid, with respect to (i) FSA and its Affiliates, at the respective
addresses set forth on Schedule I attached hereto and (ii) with respect to DCL
and its Affiliates, at the respective addresses set forth on Schedule I attached
hereto. DCL may appoint a process agent with an office in the State of New York
by notice to FSA. Such service may be made by mailing or delivering a copy of
such process to DCL in care of the Process Agent at the Process Agent’s above
address, and DCL hereby authorizes and directs the Process Agent to accept such
service on its behalf. DCL may appoint a replacement Process Agent with an
office in the State of New York by notice to the Borrower.”

[First Amendment to Strip Liquidity Agreement]    4

--------------------------------------------------------------------------------






(j)    Section 13.13 is hereby amended by deleting it in its entirety and
replacing it with the following:
“13.13    SOVEREIGN IMMUNITY. To the extent that FSA or DCL, or any of their
respective properties, assets or revenues may have or may hereafter become
entitled to, or have attributed to them, any right of immunity, on the grounds
of sovereignty or otherwise, from any legal action, suit or proceeding, from the
giving of any relief in any respect thereof, from setoff or counterclaim, from
the jurisdiction of any court, from service of process, from attachment upon or
prior to judgment, from attachment in aid of execution of judgment, or from
execution of judgment, or other legal process or proceeding for the giving of
any relief or for the enforcement of any judgment, in any jurisdiction in which
proceedings may at any time be commenced, with respect to its obligations,
liabilities or any other matter under or arising out of or in connection with
this Agreement, FSA and DCL hereby irrevocably and unconditionally waive, and
agree not to plead or claim, to the fullest extent permitted by applicable law,
any such immunity and consent to such relief and enforcement.”
(k)    Schedule I is hereby deleted in its entirety and replaced with Schedule I
to this Amendment.
(l)    Schedule III is hereby deleted in its entirety and replaced with Schedule
II to this Amendment and the reference to Schedule III in the Table of Contents
shall be amended to refer to Schedule III as the “Strip Policy Exposure
Schedule”.
5.    Miscellaneous. Each party shall bear its own costs (including, without
limitation, all legal costs) in connection with the preparation, negotiation and
execution of this Amendment.
6.    Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK AND CHOICE OF LAW PROVISION OF THE
UCC). Each of the parties hereto hereby irrevocably submits to the exclusive
jurisdiction, subject matter jurisdiction and venue of any U.S. federal or state
court located in The City of New York or with appellate jurisdiction thereto for
the purpose of any suit, action, proceeding or judgment arising out of or
relating to this Amendment. Each of the parties hereto hereby consents to the
laying of venue in any such suit, action or proceeding in New York County, New
York, and hereby irrevocably waives any claim that any such suit, action or
proceeding brought in such a court has been brought in an inconvenient forum and
agrees not to plead or claim the same. Any process in any such action shall be
duly served if mailed by registered mail, postage prepaid, with respect to (i)
FSA and its Affiliates, at the respective addresses set forth on Schedule I
attached to the Agreement and (ii) with respect to DCL and its Affiliates, at
the respective addresses set forth on Schedule I attached to the Agreement. DCL
may appoint a process agent with an office in the State of New York by notice to
the Borrower. Such service may be made by mailing or delivering a copy of such
process to DCL in care of the

[First Amendment to Strip Liquidity Agreement]    5

--------------------------------------------------------------------------------






Process Agent at the Process Agent’s above address, and DCL hereby authorizes
and directs the Process Agent to accept such service on its behalf. DCL may
appoint a replacement Process Agent with an office in the State of New York by
notice to the Borrower.
7.    SOVEREIGN IMMUNITY. To the extent that FSA or DCL, or any of their
respective properties, assets or revenues may have or may hereafter become
entitled to, or have attributed to them, any right of immunity, on the grounds
of sovereignty or otherwise, from any legal action, suit or proceeding, from the
giving of any relief in any respect thereof, from setoff or counterclaim, from
the jurisdiction of any court, from service of process, from attachment upon or
prior to judgment, from attachment in aid of execution of judgment, or from
execution of judgment, or other legal process or proceeding for the giving of
any relief or for the enforcement of any judgment, in any jurisdiction in which
proceedings may at any time be commenced, with respect to its obligations,
liabilities or any other matter under or arising out of or in connection with
this Agreement, FSA and DCL hereby irrevocably and unconditionally waive, and
agree not to plead or claim, to the fullest extent permitted by applicable law,
any such immunity and consent to such relief and enforcement.
8.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATING TO THIS AMENDMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
9.    Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower.
10.    Headings Descriptive. The headings of the several sections of this
Amendment are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Amendment.

[First Amendment to Strip Liquidity Agreement]    6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first set forth above.
 
 
ASSURED GUARANTY MUNICIPAL CORP.
 
 
By: /s/ Bruce Stern   
 
 
Name: Bruce Stern   
 
 
Title: Executive Officer   
 
 
 
 
 
 
DEXIA CRÉDIT LOCAL S.A., ACTING THROUGH ITS NEW YORK BRANCH


 
 
By: /s/ Guy Cools   
 
 
Name: Guy Cools   
 
 
Title: General Manager   
















[First Amendment to Strip Liquidity Agreement]

--------------------------------------------------------------------------------




Schedule I to Amendment
SCHEDULE I
OFFICE
Lender’s Office
Dexia Credit Local S.A., New York Branch
445 Park Avenue
New York, New York 10022
Attention: Chief Financial Officer
Facsimile: [(212) 753-5522]


With a copy to:


Dexia SA/NV
Place Rogier 11
1210 Brussels, Belgium
Attention: Secretary General
Facsimile: +32 2 213 58 90
Email: secretarygeneral@dexia.com


and


Dexia Financial Products Services LLC
445 Park Avenue, 8th Floor
New York, New York 10022
Attention: FP Operations
Telephone: (212) 893-2700
Facsimile: (212) 893-2717
Email: ops@dexiafps.com


Process Agent:
Dexia Credit Local S.A., New York Branch
445 Park Avenue
New York, New York 10022
Attention: General Counsel
With a copy to:
Dexia Financial Products Services LLC
445 Park Avenue, 8th Floor
New York, New York 10022
Attention: FP Operations
Telephone: (212) 893-2700

[First Amendment to Strip Liquidity Agreement]

--------------------------------------------------------------------------------









[First Amendment to Strip Liquidity Agreement]

--------------------------------------------------------------------------------






Facsimile: (212) 893-2717
Email: ops@dexiafps.com


Borrower’s Office
Assured Guaranty Municipal Corp.
31 West 52nd Street
New York, New York 10019
Attention: Chief Financial Officer
with copies (which copies shall not constitute notice) to:
Assured Guaranty Municipal Corp.
31 West 52nd Street
New York, New York 10019
Attention: Managing Director – Infrastructure Surveillance


and


Assured Guaranty US Holdings Inc.
31 West 52nd Street
New York, New York 10019
Attention: CFO


and


Assured Guaranty US Holdings Inc.
31 West 52nd Street
New York, New York 10019
Attention: General Counsel


and


Assured Guaranty Ltd.
30 Woodbourne Avenue - 5th Floor
Hamilton HM 08, Bermuda
Attention: General Counsel



[First Amendment to Strip Liquidity Agreement]

--------------------------------------------------------------------------------




Schedule II to Amendment


SCHEDULE III


STRIP POLICY EXPOSURE SCHEDULE
(EXPRESSED IN U.S. DOLLARS)


Period Beginning
Period Ending
Aggregate Strip Policy Exposure
July 1, 2009
July 31, 2009
2,377,492,109
August 1, 2009
August 31, 2009
2,376,812,775
September 1, 2009
September 30, 2009
2,376,168,422
October 1, 2009
October 31, 2009
2,375,413,380
November 1, 2009
November 30, 2009
2,374,544,702
December 1, 2009
December 31, 2009
2,373,714,427
January 1, 2010
January 31, 2010
2,391,866,640
February 1, 2010
February 28, 2010
2,415,436,687
March 1, 2010
March 31, 2010
2,412,231,732
April 1, 2010
April 30, 2010
2,410,760,494
May 1, 2010
May 31, 2010
2,409,276,523
June 1, 2010
June 30, 2010
2,407,671,880
July 1, 2010
July 31, 2010
2,405,844,823
August 1, 2010
August 31, 2010
2,403,963,179
September 1, 2010
September 30, 2010
2,402,115,104
October 1, 2010
October 31, 2010
2,400,165,733
November 1, 2010
November 30, 2010
2,398,036,121
December 1, 2010
December 31, 2010
2,395,834,754
January 1, 2011
January 31, 2011
2,401,095,965
February 1, 2011
February 28, 2011
2,399,507,717
March 1, 2011
March 31, 2011
2,395,591,296
April 1, 2011
April 30, 2011
2,392,964,434
May 1, 2011
May 31, 2011
2,390,219,328
June 1, 2011
June 30, 2011
2,387,375,615
July 1, 2011
July 31, 2011
2,384,246,134
August 1, 2011
August 31, 2011
2,381,131,664
September 1, 2011
September 30, 2011
2,378,046,613
October 1, 2011
October 31, 2011
2,374,838,258
November 1, 2011
November 30, 2011
2,371,597,895
December 1, 2011
December 31, 2011
2,368,387,110
January 1, 2012
January 31, 2012
2,373,213,557
February 1, 2012
February 29, 2012
2,370,220,952
March 1, 2012
March 31, 2012
2,366,564,241


[First Amendment to Strip Liquidity Agreement]

--------------------------------------------------------------------------------






April 1, 2012
April 30, 2012
2,362,654,799
May 1, 2012
May 31, 2012
2,358,560,194
June 1, 2012
June 30, 2012
2,354,458,849
July 1, 2012
July 31, 2012
2,349,985,031
August 1, 2012
August 31, 2012
2,345,631,268
September 1, 2012
September 30, 2012
2,341,307,572
October 1, 2012
October 31, 2012
2,327,448,554
November 1, 2012
November 30, 2012
2,323,220,147
December 1, 2012
December 31, 2012
2,319,028,114
January 1, 2013
January 31, 2013
2,391,053,192
February 1, 2013
February 28, 2013
2,388,159,364
March 1, 2013
March 31, 2013
2,383,640,639
April 1, 2013
April 30, 2013
2,379,043,234
May 1, 2013
May 31, 2013
2,374,321,674
June 1, 2013
June 30, 2013
2,369,582,350
July 1, 2013
July 31, 2013
2,364,482,889
August 1, 2013
August 31, 2013
2,359,503,496
September 1, 2013
September 30, 2013
2,354,554,324
October 1, 2013
October 31, 2013
2,349,441,052
November 1, 2013
November 30, 2013
2,344,207,730
December 1, 2013
December 31, 2013
2,339,263,329
January 1, 2014
January 31, 2014
2,334,012,979
February 1, 2014
February 28, 2014
2,318,967,724
March 1, 2014
March 31, 2014
2,313,069,832
April 1, 2014
April 30, 2014
2,307,562,706
May 1, 2014
May 31, 2014
2,301,893,193
June 1, 2014
June 30, 2014
2,296,394,768
July 1, 2014
July 31, 2014
2,290,416,897
August 1, 2014
August 31, 2014
2,284,725,916
September 1, 2014
September 30, 2014
2,279,079,074
October 1, 2014
October 31, 2014
2,273,380,556
November 1, 2014
November 30, 2014
2,269,332,879
December 1, 2014
December 31, 2014
2,262,022,674
January 1, 2015
January 31, 2015
2,283,177,641
February 1, 2015
February 28, 2015
2,242,474,987
March 1, 2015
March 31, 2015
2,236,892,003
April 1, 2015
April 30, 2015
2,231,005,520
May 1, 2015
May 31, 2015
2,224,980,789
June 1, 2015
June 30, 2015
2,219,009,464
July 1, 2015
July 31, 2015
2,212,888,647
August 1, 2015
August 31, 2015
2,206,692,082
September 1, 2015
September 30, 2015
2,200,519,480


[First Amendment to Strip Liquidity Agreement]

--------------------------------------------------------------------------------






October 1, 2015
October 31, 2015
2,194,203,161
November 1, 2015
November 30, 2015
2,187,896,298
December 1, 2015
December 31, 2015
2,195,486,468
January 1, 2016
January 31, 2016
2,198,525,981
February 1, 2016
February 29, 2016
2,189,917,057
March 1, 2016
March 31, 2016
2,182,823,128
April 1, 2016
April 30, 2016
2,176,274,157
May 1, 2016
May 31, 2016
2,169,531,693
June 1, 2016
June 30, 2016
2,162,824,228
July 1, 2016
July 31, 2016
2,155,381,625
August 1, 2016
August 31, 2016
2,148,443,279
September 1, 2016
September 30, 2016
2,141,608,693
October 1, 2016
October 31, 2016
2,134,634,455
November 1, 2016
November 30, 2016
2,127,666,481
December 1, 2016
December 31, 2016
2,120,736,261
January 1, 2017
January 31, 2017
2,108,861,399
February 1, 2017
February 28, 2017
2,082,606,516
March 1, 2017
March 31, 2017
2,075,209,676
April 1, 2017
April 30, 2017
2,067,053,201
May 1, 2017
May 31, 2017
2,059,264,166
June 1, 2017
June 30, 2017
2,051,494,059
July 1, 2017
July 31, 2017
2,043,431,019
August 1, 2017
August 31, 2017
2,035,278,901
September 1, 2017
September 30, 2017
2,027,015,350
October 1, 2017
October 31, 2017
2,018,457,734
November 1, 2017
November 30, 2017
2,009,775,411
December 1, 2017
December 31, 2017
2,000,991,526
January 1, 2018
January 31, 2018
1,981,502,007
February 1, 2018
February 28, 2018
1,958,852,315
March 1, 2018
March 31, 2018
1,951,174,577
April 1, 2018
April 30, 2018
1,942,912,963
May 1, 2018
May 31, 2018
1,934,894,489
June 1, 2018
June 30, 2018
1,927,018,421
July 1, 2018
July 31, 2018
1,916,705,996
August 1, 2018
August 31, 2018
1,908,837,507
September 1, 2018
September 30, 2018
1,900,989,624
October 1, 2018
October 31, 2018
1,892,971,066
November 1, 2018
November 30, 2018
1,884,868,399
December 1, 2018
December 31, 2018
1,876,869,329
January 1, 2019
January 31, 2019
1,862,747,846
February 1, 2019
February 28, 2019
1,834,882,736
March 1, 2019
March 31, 2019
1,827,371,695


[First Amendment to Strip Liquidity Agreement]

--------------------------------------------------------------------------------






April 1, 2019
April 30, 2019
1,819,199,016
May 1, 2019
May 31, 2019
1,785,573,164
June 1, 2019
June 30, 2019
1,777,653,245
July 1, 2019
July 31, 2019
1,743,946,231
August 1, 2019
August 31, 2019
1,735,844,020
September 1, 2019
September 30, 2019
1,727,749,039
October 1, 2019
October 31, 2019
1,693,869,483
November 1, 2019
November 30, 2019
1,685,686,214
December 1, 2019
December 31, 2019
1,677,250,463
January 1, 2020
January 31, 2020
1,635,906,777
February 1, 2020
February 29, 2020
1,623,772,843
March 1, 2020
March 31, 2020
1,615,333,656
April 1, 2020
April 30, 2020
1,606,883,051
May 1, 2020
May 31, 2020
1,598,439,510
June 1, 2020
June 30, 2020
1,590,084,231
July 1, 2020
July 31, 2020
1,581,738,806
August 1, 2020
August 31, 2020
1,573,377,394
September 1, 2020
September 30, 2020
1,565,020,916
October 1, 2020
October 31, 2020
1,556,687,289
November 1, 2020
November 30, 2020
1,548,435,782
December 1, 2020
December 31, 2020
1,540,191,390
January 1, 2021
January 31, 2021
1,524,342,357
February 1, 2021
February 28, 2021
1,514,462,871
March 1, 2021
March 31, 2021
1,506,372,431
April 1, 2021
April 30, 2021
1,497,425,994
May 1, 2021
May 31, 2021
1,488,839,391
June 1, 2021
June 30, 2021
1,480,261,546
July 1, 2021
July 31, 2021
1,471,613,786
August 1, 2021
August 31, 2021
1,462,937,886
September 1, 2021
September 30, 2021
1,454,264,038
October 1, 2021
October 31, 2021
1,445,538,304
November 1, 2021
November 30, 2021
1,436,822,576
December 1, 2021
December 31, 2021
1,428,111,369
January 1, 2022
January 31, 2022
1,409,870,671
February 1, 2022
February 28, 2022
1,396,865,299
March 1, 2022
March 31, 2022
1,388,508,493
April 1, 2022
April 30, 2022
1,379,192,163
May 1, 2022
May 31, 2022
1,370,292,953
June 1, 2022
June 30, 2022
1,361,399,447
July 1, 2022
July 31, 2022
1,352,499,972
August 1, 2022
August 31, 2022
1,343,539,596
September 1, 2022
September 30, 2022
1,334,578,771


[First Amendment to Strip Liquidity Agreement]

--------------------------------------------------------------------------------






October 1, 2022
October 31, 2022
1,324,146,768
November 1, 2022
November 30, 2022
1,314,669,010
December 1, 2022
December 31, 2022
1,305,839,484
January 1, 2023
January 31, 2023
1,278,862,964
February 1, 2023
February 28, 2023
1,267,881,882
March 1, 2023
March 31, 2023
1,254,823,047
April 1, 2023
April 30, 2023
1,246,055,784
May 1, 2023
May 31, 2023
1,237,841,489
June 1, 2023
June 30, 2023
1,229,677,115
July 1, 2023
July 31, 2023
1,221,573,826
August 1, 2023
August 31, 2023
1,213,417,516
September 1, 2023
September 30, 2023
1,205,325,436
October 1, 2023
October 31, 2023
1,197,337,628
November 1, 2023
November 30, 2023
1,189,381,212
December 1, 2023
December 31, 2023
1,181,545,972
January 1, 2024
January 31, 2024
1,159,066,086
February 1, 2024
February 29, 2024
1,151,089,124
March 1, 2024
March 31, 2024
1,142,724,470
April 1, 2024
April 30, 2024
1,134,342,071
May 1, 2024
May 31, 2024
1,125,942,322
June 1, 2024
June 30, 2024
1,117,546,032




[First Amendment to Strip Liquidity Agreement]